Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are pending
Claim 1 has been amended
Claims 14-17 are withdrawn

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “particles in the transferring chamber are cooled and fell to a lower part of the transferring chamber”. This limitation read as a process step and not as modifying the structure. Further it is unclear if the recitation is intended to modify the structure of the device and what structure is encompassed by the process step. For the purposes of examination, the examiner will interpret the meaning of the limitation to be the configuration required by the specification for performing this process step.

 Additionally, claim 1 recites “if the concentration of the particles is greater than or equal to a predetermined threshold value, a cleaning alert is sent by the monitoring device”. This limitation read as a process step and not as modifying the structure. Further it is unclear if the recitation is intended to modify the structure of the device and what structure is encompassed by the process step. For the purposes of examination, the examiner will interpret the meaning of the limitation to be the configuration required by the specification for performing this process step.

Claim 10 recites “when the particle concentration detected by the particle sensor is greater than or equal to the predetermined threshold value, the cleaning alert is sent by the alarm device”. This limitation read as a process step and not as modifying the structure. Further it is unclear if the recitation is intended to modify the structure of the device and what structure is encompassed by the process step. For the purposes of examination, the examiner will interpret the meaning of the limitation to be the configuration required by the specification for performing this process step.

The remaining claims are rejected as being dependent on an indefinite claim.

Allowable Subject Matter

Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following claims are drafted by the examiner and considered to overcome the 112 rejection above, are presented to applicant for consideration: 
Claim 1. A transferring device, comprising: a transferring chamber configured to store a wafer; a vacuum system positioned below the transferring chamber and configured to extract particles in the transferring chamber, the vacuum system comprises: an extracting pipe communicated with the transferring chamber; and a thermoelectric device positioned on the extracting pipe, wherein the thermoelectric device comprises a cooling apparatus and a monitoring device; the cooling apparatus positioned under the transferring chamber configured to cool the transferring chamber, such that particles in the transferring chamber are cooled and fall to a lower part of the transferring chamber, the cooling apparatus comprises a plurality of Peltier elements arranged on the extracting pipe to cool the transferring chamber; the monitoring device is positioned on the cooling apparatus and communicated with the extracting pipe, the monitoring device configured to detect a concentration of the particles in the extracting pipe and send a cleaning alert
Claim 10. The transferring device of claim 6, wherein the monitoring device comprises an alarm device, the particle sensor is electrically connected to the alarm device, the alarm device configured to send the cleaning alert when the particle concentration detected by the particle sensor is greater than or equal to the predetermined threshold value

The following is a statement of reasons for the indication of allowable subject matter:  

Edo US2004/0187452 (US’452) teaches a load-lock system in which, for example, a dehumidified environment is formed inside when a substrate to be processed such as a semiconductor substrate (para. 5).  The load-lock system includes a mini-environment 9 including pipe 95. Air sucked from the lower portion of the mini-environment 9 is supplied to the cooler 971 through the pipe 95 and cooled by the cooler 971 (para.36-42, see fig. 2). US’453 does not teach the cooling apparatus is configured as recited in claim 1 or the particle monitoring device recited in claim 1 based on the above discussed interpretations of the process step limitations.

Zhang et al. US2018/0156727 (US’727) teaches an in-situ particle detector and a method for particle detection therein are provided. In one aspect, the FI includes a fan, a substrate support, a particle detector, and an exhaust outlet. The particle detector may also be incorporated into other system components, including but not limited to, a load-lock or buffer chamber to detect particle concentration therein (abstract). In the aspect of FIG. 2, the fan 210, substrate support 230, and particle detector 260 are arranged in a vertical configuration. More specifically, the fan 210 is disposed in an upper portion of the FI 203 and is configured to direct air downward through an opening positioned beneath the fan 210 (not shown), through the filter 220 to a lower portion of the FI 203, the substrate support 230 is positioned below the fan 210, and the particle detector 260 is positioned below the substrate support 230 The substrate support 230 is also positioned proximate to and between the first substrate holder and effector robot 280a and the second substrate holder and effector robot 280b (para. 20). In the example shown in FIG. 2, the exhaust outlet 290 includes a baffle plate having a plurality of holes through which particles are directed through a gas outlet and out of the FI 203. The plate-and-hole configuration of the exhaust outlet allows air flow therethrough while capturing larger contamination, such as chipped or broken substrates, from undesirably entering the exhaust system (para. 25). US’453 does not teach the particle monitoring device is configured as recited in claim 1 or the cooling apparatus recited in claim 1 based on the above discussed interpretations of the process step limitations.

Numata US 2004/0134612 (US’612) teaches a plasma etching device including a supply path supplying temperature adjustment gas into a process chamber (abstract). Right after etching of the wafer 18 is completed, the temperature control section 108 determines the ambient temperature of the interior of the process chamber 12 and the surface temperatures of the predetermined regions based on the detection signals output from the ambient temperature sensor and the surface temperature sensors provided in the process chamber 12, respectively. Thereafter, the temperature control section 108 starts actuating the fan 106 of each air-cooling unit 104, reads the target air current temperature from the data table using the measured temperatures determined based on the detection signals from the respective temperature sensors as parameters, and controls the Peltier elements so that the temperature of the air current generated by the fan 106 becomes equal to the target air current temperature (para. 80). US’612 does not teaches that the cooling unit can be used in a device as recited in claim 1 based on the above discussed interpretations of the process step limitations.

Response to Arguments
Applicants arguments have been considered but are not deemed persuasive because, although some of the 112 issues have been addressed not all the issues have been addressed and therefore are still applied in the above final office action. The examiner called and emailed the attorney on 11-14-22 to do an examiners amendment to get the case allowed however the examiner has not received a response as of 12-16-22.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713